         Case 1:17-cv-00546-PGG Document 70
                                         69 Filed 12/08/20
                                                  12/07/20 Page 1 of 1




                                              December 7, 2020

VIA ECF
Hon. Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007                                                           December 8, 2020

       Re:     Daniel Schur v. Strategic Financial Solutions, LLC, et. al.
               Case No. 17-cv-00546 (PGG)

Dear Judge Gardephe:

       This office represents the Plaintiff, Daniel Schur, and the related opt-in Claimants in the
above-referenced matter.

       We write this letter jointly with counsel for Defendants to respectfully request an additional
one-week extension of time, to December 14, 2020, to file a motion for approval of the settlement
agreement reached by the parties in this action. Since our prior request on November 30, 2020,
defense counsel has apparently experienced an urgent medical issue, and the parties need
additional time to prepare their joint submission to the Court.

       As such, the parties respectfully request an additional one-week extension to December 14,
2020 to file their motion for settlement approval.


                                              Respectfully submitted,

                                              STEPHAN ZOURAS, LLP

                                              /s/ Teresa M. Becvar
                                              Teresa M. Becvar




cc:     All counsel of record via ECF
